Jf3SV?
                               ELECTRONIC RECORD




COA#       02-13-00071-CR                        OFFENSE:        29.03


           Jeremy Deshon Hopkins v. The
STYLE:     State of Texas                        COUNTY:         Tarrant


COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    396th District Court


DATE: 09/25/14                   Publish: NO     TC CASE #:      1247597D




                        IN THE COURT OF CRIMINAL APPEALS


          Jeremy Deshon Hopkins v. The State
STYLE:    of Texas                                    CCA#:
                                                                     W31-W
         APPELLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      j2-//7/24)1/                               SIGNED:                           PC:

JUDGE:        fa UMa^—                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD